Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
Claims 1-3, 5-13, 15-20 have been considered and are pending examination. Claim(s) 1, 7, 12, 16 have been amended. Claim(s) 4, 14 have been cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/13/2022 has been entered. 


Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 10/14/2022 was filed for Application Number 16622503.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Information Disclosure Statement

Applicant's Information Disclosure Statements, filed on 10/14/2022 for Application Number 16622503 have been received, and entered into the record. However, it is impractical for the examiner to review the references thoroughly with the number of references cited in this case. By initializing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review has been made of the cited references. 4. MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft 'd, 479 F.2d 1338, 178 USPQ 577 (Sth Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 5. Further, it should be noted that an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N~D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).


Response to Arguments

Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3, 12, 13 of instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 12, 14 of U.S. Patent No. 11243895. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims incorporate similar limitations. The table below shows a clearer mapping between the claim limitations.

Comments
Instant Application 16622503
US11243895
Similar Scope

1. A data pre-processing method, comprising: obtaining an available storage capacity of a first memory, a second memory, and a target operation, wherein the first memory is configured with an access speed faster than the second memory, wherein the access speed measures how fast a read or write operation is when executed on the first memory; determining, according to the target operation and the available storage capacity of the first memory, target input data corresponding to the target operation; determining, according to the target operation and the target input data, target output data of the target operation; and storing, if the target output data of the target operation is the input data of another operation after the target operation, the target output data of the target operation into the first memory; wherein the target operation includes one or more operations, each operation represents an operation layer in a neural network, the target operation is obtained by fusing a plurality of operation layers having a data dependence relationship in a depth direction of the neural network.
3. The data pre-processing method of claim 1, wherein the target operation includes one or more operations, and each operation corresponds to sub-target input data; and the determining of the target input data corresponding to the target operation according to the available storage capacity of the first memory and the target operation includes: determining a count of operations that can be fused and obtaining a threshold of a count of fusion according to the available storage capacity of the first memory and a fusion attribute of each operation to be processed; combining a selected number of the operations that can be fused to form the target operation wherein the selected number is less than or equal to the threshold of the count of fusion; and setting sub-target input data corresponding to the selected number of operations that can be fused as the target input data corresponding to the target operation.

1. A pre-processing method of data, comprising: obtaining an available storage capacity of a primary memory, an available storage capacity of a secondary memory, and a target operation; determining target input data corresponding to the target operation according to the available storage capacity of the primary memory, the available storage capacity of the secondary memory, and the target operation; determining target output data corresponding to the target operation according to the target operation and the target input data; and storing, if the target output data of the target operation is input data of other operation after the target operation, the target output data of the target operation into the primary memory, wherein the target operation includes one or more operations, each of the one or more operations contains an operation layer, and wherein the pre-processing method of data further comprises: determining a fusion attribute of each operation according to a connection relationship of each operation layer; and determining one or more operations that can be fused based on the fusion attribute of each operation.
3. The pre-processing method of data of claim 2, wherein the target operation includes one or more operations, and each operation of the one or more operations included in the target operation corresponds to sub-target input data; and the determining the target input data corresponding to the target operation according to the available storage capacity of the first memory and the target operation includes: determining a count of the one or more operations that can be fused to obtain and obtaining a threshold of a count of fusion according to the available storage capacity of the first memory and a fusion attribute of each operation among an operation to be processed, the operation to be processed comprises one or more operations; taking a certain count of combinations of the operations that can be fused as target operations, where the certain count is less than or equal to the threshold of the count of fusion; and taking sub-target input data corresponding to the certain count of operations that can be fused as the target input data corresponding to the target operation.
Similar Scope

12. A data pre-processing device, comprising: a storage capacity obtaining module configured to obtain an available storage capacity of a first memory, a second memory and a target operation, wherein the first memory is configured with an access speed faster than the second memory, wherein the access speed measures how fast a read or write operation is when executed on the first memory; an input determination module configured to determine target input data corresponding to the target operation according to the target operation and the available storage capacity of the first memory; an output determination module configured to determine target output data corresponding to the target operation according to the target operation and the target input data; and a storage allocation module configured to store the target output data of the target operation into the first memory when the target output data of the target operation is the input data of other operation after the target operation; wherein the target operation includes one or more operations, each operation represents an operation layer in a neural network, the target operation is obtained by fusing a plurality of operation layers having data dependence relationship in a depth direction of the neural network.
13. (Previously Presented) The data pre-processing device of claim 12, wherein the target operation includes one or more operations, and each of the operations corresponds to a sub-target input data; and the output determination module further includes: a fusion determination unit configured to determine a count of operations that can be fused and obtain a threshold of a count of fusion according to the available storage capacity of the first memory and a fusion attribute of each operation to be processed; and an input determination unit configured to combine a selected number of operations that can be fused to form the target operation, wherein the selected number is less than or equal to the threshold of the count of fusion; and set sub-target input data corresponding to the selected number of operations that can be fused as the target input data corresponding to the target operation.
12. A pre-processing device of data, comprising one or more processing circuits, wherein the one or more processing circuits comprises: an obtaining processing circuit module configured to obtain an available storage capacity of a primary memory, an available storage capacity of a secondary memory, and a target operation; an input determination processing circuit module configured to determine target input data corresponding to the target operation according to the available storage capacity of the primary memory, the available storage capacity of the secondary memory, and the target operation; an output determination processing circuit module configured to determine target output data corresponding to the target operation according to the target operation and the target input data; and a storage allocation processing circuit module configured to store the target output data into the primary memory when the target output data of the target operation is input data of other operations after the target operation, wherein the target operation includes one or more operations, each of the one or more operations contains an operation layer, and wherein the pre-processing method of data further comprises: determining a fusion attribute of each operation that can be fused according to a connection relationship of each operation layer in the plurality of operation layers and one or more operations that can be fused based on the fusion attribute of each operation.
14. The pre-processing device of data of claim 13, wherein the target operation includes one or more operations, and each of the one or more operations corresponds to sub-target input data; and the input determination processing circuit module includes: a fusion determination circuit unit configured to determine a count of the one or more operations that can be fused and obtain a threshold of a count of fusion according to the available storage capacity of the first memory and a fusion attribute of each operation among an operation to be processed, the operation to be processed comprises one or more operations; and an input determination circuit unit configured to take a certain count of combinations of the operations that can be fused as the target operations, where the certain count is less than or equal to the threshold of the count of fusion; and take the sub-target input data corresponding to the a certain count of operations that can be fused as the target input data corresponding to the target operation.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 5, 6, 12, 13, 15, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vantrease (U.S. Publication Number 2019/0294968) in view of Breternitz (U.S. Publication Number 2018/0314945).

Referring to claims 1 and 12, taking claim 12 as exemplary, Vantrease teaches “12. (Currently Amended) A data pre-processing device, comprising: a storage capacity obtaining module configured to obtain an available storage capacity of a first memory,” Vantrease [0082], [0092]-[0094] discloses module that determines execution of tasks based on a buffer having sufficient capacity to hold input and output data for tasks “a second memory” Vantrease Figure 3A element 312, [0041], [0045] discloses a second memory “and a target operation,” Vantrease [0019], [0020] discloses scheduled computation tasks “wherein the first memory is configured with an access speed faster than the second memory, wherein the access speed measures how fast a read or write operation is when executed on the first memory;” Vantrease Figure 3A elements 312, 322, [0041], [0045] discloses a buffer (comparable to the first memory) used to cache data obtained from memory 312 (comparable to the second memory) to reduce latencies of memory 312 “an input determination module configured to determine target input data corresponding to the target operation according to the target operation and the available storage capacity of the first memory;” Vantrease [0013], [0082] discloses  module configured to determine if a buffer has sufficient capacity to store inputs and outputs in order to support execution of a number of computation tasks “an output determination module configured to determine target output data corresponding to the target operation according to the target operation and the target input data;” Vantrease [0014], [0044], [0057], [0058] discloses controller determining outputs associated to computations performed on input data “and a storage allocation module configured to store the target output data of the target operation into the first memory when the target output data of the target operation is the input data of other operation after the target operation,” Vantrease [0015], [0018], [0021], [0045], [0047] discloses controller configured to store output data from scheduled computations (i.e. intermediate outputs) in buffer when intermediate outputs are needed for next layer computations wherein the target operation includes one or more operations,” Vantrease [0013] discloses scheduling of execution batches which includes execution of one or more computation tasks
 	Vantrease does not explicitly teach “each operation represents an operation layer in a neural network, the target operation is obtained by fusing a plurality of operation layers having data dependence relationship in a depth direction of the neural network.”
However, Breternitz teaches “each operation represents an operation layer in a neural network,” Breternitz [0018] discloses an operation or set of operations represents a layer “ the target operation is obtained by fusing a plurality of operation layers having data dependence relationship in a depth direction of the neural network.” Breternitz Figure 2 elements 215, 220, 225, 230, Figure 4 elements 405, 410, 420, [0018], [0019], [0026], [0031], [0032], (also see [0001], [0012]) discloses a single combined layer (i.e. a single kernel with a more efficient set of operations) obtained by combining a plurality of operations of layers where the plurality of layers have a data dependency in a depth direction (i.e. outputs of a first layer become the inputs of a second layer and so on.) 
Vantrease and Breternitz are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Breternitz, that an optimized neural network representation improves performance by replacing detected patterns with a more efficient set of operations with fewer data and fewer code invocations (Breternitz [0018], [0031], [0032]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Breternitz’s optimized neural network representation in the system of Vantrease to improve performance by replacing detected patterns with a more efficient set of operations with fewer data and fewer code invocations.
As per the non-exemplary claim 1, this claim has similar limitations and is rejected based on the reasons given above.

As per claim 2, the combination of Vantrease and Breternitz teaches “2. (Currently Amended) The data pre-processing method of claim 1, further comprising: storing, if the target output data of the target operation is the input data of another operation after the target operation, the target output data of the target operation into the first memory” Vantrease [0045], [0084], [0085] discloses a buffer (comparable to the first memory) used to cache data and to store output data as input data of another task “and the second memory;” Vantrease Figure 2D elements 294, 296, [0041], [0042] discloses memory 312 can store output arrays of neural network or results from scheduled computations “wherein a storage capacity of the first memory is smaller than a storage capacity of the second memory.” Vantrease [0041], [0045] discloses memory 312 may be flash memory and the buffer is cache SRAM on-chip memory

Referring to claims 3 and 13, taking claim 3 as exemplary, the combination of Vantrease and Breternitz teaches “3. (Currently Amended) The data pre-processing method of claim 1, wherein the target operation includes one or more operations,” Vantrease [0013] discloses scheduling of execution batches which includes execution of one or more computation tasks “and each operation corresponds to sub-target input data;” Vantrease [0020] discloses each computation task has an associated input data “and the determining of the target input data corresponding to the target operation according to the available storage capacity of the first memory and the target operation includes:” Vantrease Figure 7F, [0021] discloses batch processing supported by ensuring buffer provides sufficient space to store input and intermediate data of the ongoing multi-layer computations “determining a count of operations that can be fused and obtaining a threshold of a count of fusion according to the available storage capacity of the first memory and a fusion attribute of each operation to be processed; combining a selected number of the operations that can be fused to form the target operation wherein the selected number is less than or equal to the threshold of the count of fusion; and setting sub-target input data corresponding to the selected number of operations that can be fused as the target input data corresponding to the target operation.” Vantrease [0014], [0073], [0081]-[0084], [0087], [0088] discloses a scheduler which maximizes a number of computation tasks performed (execution batch size) based on a buffer’s available space constraint and interlayer computation tasks dependency (comparable to a fusion attribute of operations in applicant’s claim). Further, the scheduler determines dependencies among computation tasks of different Neural Network layers for different contexts to obtain a maximum number of computation tasks ( i.e. a sequence of aggregated tasks) to execute based on the buffer having sufficient capacity to store the input data generated by a maximized batch size.        
As per the non-exemplary claim 13, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 5 and 15, taking claim 5 as exemplary, the combination of Vantrease and Breternitz teaches “5. (Original) The data pre-processing method of claim 3, further comprising: storing, if an intermediate computation result output by a current operation in the target operation is required as the input data of another operation in the target operation, or an intermediate computation result output by a current operation is required as the input data of another operation, the intermediate computation result output by the current operation into the first memory, or the intermediate computation result output by the current operation into the first memory and the second memory.” Vantrease [0015], [0018], [0021], [0045], [0047] discloses controller configured to store output data from scheduled computations (i.e. intermediate outputs/results) in buffer when intermediate outputs are needed for next layer computations
As per the non-exemplary claim 15, this claim has similar limitations and is rejected based on the reasons given above.

As per claim 6, the combination of Vantrease and Breternitz teaches “6. (Currently Amended) The data pre-processing method of claim 1, wherein the input data corresponding to the target operation includes a plurality of input data blocks, each target input data includes one or more of the input data blocks, and a count of the target input data corresponding to the target operation is one or more.” Vantrease Figure 2D elements 282, 286, 290, [0037], [0039] discloses a number of (i.e. a plurality of C sets) input data sets corresponding to convolution operations

As per claim 19, the combination of Vantrease and Breternitz teaches “19. (Currently Amended) A computer device comprising a first memory,” Vantrease [0082], [0092]-[0094] discloses module that determines execution of tasks based on a buffer having sufficient capacity to hold input and output data for tasks “a second memory,” Vantrease Figure 3A element 312, [0041], [0045] discloses a second memory “and a processor,” Vantrease [0098] discloses processor configured to execute instructions in processing logic including hardware for performing neural network computations “the first memory and the second memory are capable of reading and writing data;” Vantrease Figure 3A elements 312, 322, [0041], [0045] discloses a buffer (comparable to the first memory) used to store data from memory 312 (comparable to the second memory) “and the first memory or the second memory is configured to store a computer program, wherein the steps of the pre-processing method of data of claim 1 are implemented when the processor executes the computer program.” Vantrease [0041], [0098] refer also to mapping of claim 12 limitations and Vantrease

As per claim 20, Vantrease teaches “20. (Currently Amended) A non-transitory computer readable storage medium storing a computer program, wherein the steps of the pre-processing method of data of claim 1 are implemented when the computer program is executed by the processor.” Vantrease [0041], [0098], refer also to mapping of claim 12 limitations and Vantrease.



Claim(s) 7, 8 , 10, 11, 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vantrease (U.S. Publication Number 2019/0294968) in view of Breternitz (U.S. Publication Number 2018/0314945) and further view of Rossi (U.S. Publication Number 2018/0088996).

As per claim 7 , the combination of Vantrease and Breternitz teaches all the limitations of claim 6  from which claim 7 depends.
Additionally, the combination of Vantrease and Breternitz teaches “wherein the target operation includes one or more sub-target operations,” Vantrease [0013] discloses scheduling of execution batches which includes execution of one or more computation tasks “and each sub-target operation corresponds to one of the target input data;” Vantrease [0020] discloses each computation task has an associated input data “and the data pre-processing method further includes: determining, according to a data array of the target input data and a data array of the target output data of each sub-target operation respectively,” Vantrease Figure 2D, [0032], [0037]-[0039], [0041] discloses input and output data set arrays associated to each convolution operation “ a target storage capacity required for each sub-target operation;” Vantrease Figure 7F, [0021], [0023]  discloses batch processing supported by ensuring buffer provides sufficient space to store input and intermediate data of the ongoing multi-layer computations “determining, according to the available storage capacity of the first memory and the target storage capacity required for a current sub-target operation, a remaining storage capacity of the first memory; and determining, according to the remaining storage capacity of the first memory and the target storage capacity required for other sub-target operations other than the current sub-target operation, a count of the sub-target operations.” Vantrease [0014], [0017], [0047], [0056], [0073], [0081]-[0088] discloses a scheduler which maximizes a number of computation tasks performed (execution batch size) based on a buffer’s available space constraint and interlayer computation tasks dependency (comparable to a fusion attribute of operations in applicant’s claim). Further, the scheduler determines dependencies among computation tasks of different Neural Network layers for different contexts to obtain a maximum number of computation tasks (i.e. a sequence of aggregated tasks) to execute based on the buffer having sufficient capacity to store the input data generated by a maximized batch size.
the combination of Vantrease and Breternitz does not explicitly teach that a data array is “a data volume”
However, Rossi teaches “a data volume” Rossi [0018], [0019], [0020], [0039], [0041], [0047] discloses the use of input and output data of neural network layers represented as three dimensional volumes
Vantrease, Breternitz and Rossi are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Rossi, that his technique of large data processing and classification improves performance by dynamically determining a minimum memory allocation based on data dependency, dimensions and reusing memory portions  (Rossi [0018], [0022], [0045). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rossi’s technique of large data processing and classification in the system of Vantrease and Breternitz to improve performance by dynamically determining a minimum memory allocation based on data dependency, dimensions and reusing memory portions.

Regarding claim 8, the combination of Vantrease, Breternitz and Rossi teaches “8. (Original) The data pre-processing method of claim 7, further comprising storing, if there is an intersection between the target input data of one or more of the sub- target operations, the intersection between the target input data of one or more of the sub-target operations into the first memory.” Vantrease [0023], [0063], [0071], [0085]  discloses maximizing utilization of resource by allowing concurrent computations for multiple input data sets and a buffer with sufficient capacity to store input data of concurrent computations  


As per claim 10 , the combination of Vantrease and Breternitz teaches all the limitations of claim 1  from which claim 10 depends.
the combination of Vantrease and Breternitz does not explicitly teach “determining, according to a data volume of the target input data of the target operation, a storage address of the target input data in the first memory; and determining, according to a data volume of the target output data of the target operation, a storage address of the target output data in the first memory.”
However, Rossi teaches “determining, according to a data volume of the target input data of the target operation, a storage address of the target input data in the first memory; and determining, according to a data volume of the target output data of the target operation, a storage address of the target output data in the first memory”  Rossi [0018], [0019], [0020], [0039], [0041], [0047] discloses the use of input and output data of neural network layers represented as three dimensional volumes. Further, Rossi [0046]-[0048] discloses memory allocation of storage portions for executing neural networks where storage portions include memory addresses or pointers for the allocated memories.
Vantrease, Breternitz and Rossi are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Rossi, that his technique of large data processing and classification improves performance by dynamically determining a minimum memory allocation based on data dependency, dimensions and reusing memory portions  (Rossi [0018], [0022], [0045). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rossi’s technique of large data processing and classification in the system of Vantrease and Breternitz to improve performance by dynamically determining a minimum memory allocation based on data dependency, dimensions and reusing memory portions.

Regarding claim 11, the combination of Vantrease, Breternitz and Rossi teaches “11. (Original) The data pre-processing method of claim 10, further comprising: allocating a part or all of the storage address of the target input data corresponding to the target operation to the target output data of the target operation when all the target operation are completed, if other operations after the target operation do not need to use the target input data of the target operation.” Vantrease Figure 4, [0021], [0057]-[0063] discloses when a layer computation completes, controller stores output data of completed layer in buffer provided storage space   

As per claim 16 , the combination of Vantrease and Breternitz teaches all the limitations of claim 12  from which claim 16 depends.
Additionally, the combination of Vantrease and Breternitz teaches “wherein the target operation includes one or more sub-target operations,” Vantrease [0013] discloses scheduling of execution batches which includes execution of one or more computation tasks “ and each of the sub- target operations corresponds to one of the target input data;” Vantrease [0020] discloses each computation task has an associated input data “wherein all the input data corresponding to the target operation includes a plurality of input data blocks, each of the target input data includes one or more of the input data blocks, and a count of the target input data corresponding to the target operation is one or more;” Vantrease Figure 2D elements 282, 286, 290, [0037], [0039] discloses a number of (i.e. a plurality of C sets) input data sets corresponding to convolution operations “and the input determination module is further configured to: determine a target storage capacity required for each of the sub-target operations according to a data array of the target input data and a data array of the target output data of each sub-target operation respectively; determine a remaining storage capacity of the first memory according to the available storage capacity of the first memory and the target storage capacity required for a current sub-target operation; and determine the count of the sub-target operation according to the remaining storage capacity of the first memory and the target storage capacity required for other sub-target operations other than the current sub-target operation.” Vantrease [0014], [0017], [0047], [0056], [0073], [0081]-[0088] discloses a scheduler which maximizes a number of computation tasks performed (execution batch size) based on a buffer’s available space constraint and interlayer computation tasks dependency (comparable to a fusion attribute of operations in applicant’s claim). Further, the scheduler determines dependencies among computation tasks of different Neural Network layers for different contexts to obtain a maximum number of computation tasks (i.e. a sequence of aggregated tasks) to execute based on the buffer having sufficient capacity to store the input data generated by a maximized batch size.
the combination of Vantrease and Breternitz does not explicitly teach that a data array is “a data volume”
However, Rossi teaches “a data volume” Rossi [0018], [0019], [0020], [0039], [0041], [0047] discloses the use of input and output data of neural network layers represented as three dimensional volumes
Vantrease, Breternitz and Rossi are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Rossi, that his technique of large data processing and classification improves performance by dynamically determining a minimum memory allocation based on data dependency, dimensions and reusing memory portions  (Rossi [0018], [0022], [0045). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rossi’s technique of large data processing and classification in the system of Vantrease, Breternitz to improve performance by dynamically determining a minimum memory allocation based on data dependency, dimensions and reusing memory portions.

Regarding claim 17, the combination of Vantrease, Breternitz and Rossi teaches “17. (Original) The data pre-processing device of claim 16, wherein the storage allocation module is further configured to, if there is an intersection of the target input data of one or more of the sub-target operations, store the intersection between the target input data of one or more of the sub-target operations into the first memory.” Vantrease [0023], [0063], [0071], [0085]  discloses maximizing utilization of resource by allowing concurrent computations for multiple input data sets and a buffer with sufficient capacity to store input data of concurrent computations

As per claim 18 , the combination of Vantrease and Breternitz teaches all the limitations of claim 12  from which claim 18 depends.
Additionally, the combination of Vantrease and Breternitz teaches “allocate a part or all of the storage address of the target input data corresponding to the target operation to the target output data of the target operation when all the target operations are completed, if the other operations after the target operation do not need to use the target input data of the target operation.” Vantrease Figure 4, [0021], [0057]-[0063] discloses when a layer computation completes, controller stores output data of completed layer in buffer
the combination of Vantrease and Breternitz does not explicitly teach “determine a storage address of the target input data in the first memory according to a data volume of the target input data of the target operation; determine a storage address of the target output data in the first memory according to a data volume of the target output data of the target operation;”
However, Rossi teaches “determine a storage address of the target input data in the first memory according to the data volume of the target input data of the target operation; determine a storage address of the target output data in the first memory according to the data volume of the target output data of the target operation;” Rossi [0018], [0019], [0020], [0039], [0041], [0047] discloses the use of input and output data of neural network layers represented as three dimensional volumes. Further, Rossi [0046]-[0048] discloses memory allocation of storage portions for executing neural networks where storage portions include memory addresses or pointers for the allocated memories.
Vantrease, Breternitz and Rossi are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Rossi, that his technique of large data processing and classification improves performance by dynamically determining a minimum memory allocation based on data dependency, dimensions and reusing memory portions  (Rossi [0018], [0022], [0045). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rossi’s technique of large data processing and classification in the system of Vantrease, Breternitz to improve performance by dynamically determining a minimum memory allocation based on data dependency, dimensions and reusing memory portions.


Claim(s) 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vantrease (U.S. Publication Number 2019/0294968) in view of Breternitz (U.S. Publication Number 2018/0314945) and further view of Ambrose (U.S. Publication Number 2017/0344882).

As per claim 9 , the combination of Vantrease and Breternitz teaches all the limitations of claim 1 from which claim 9 depends.
the combination of Vantrease and Breternitz does not explicitly teach “storing, if an operation interval between other operation after the target operation and the target operation is within a preset range, the target output data into the first memory.”
However, Ambrose teaches “storing, if an operation interval between other operation after the target operation and the target operation is within a preset range, the target output data into the first memory.” Ambrose [0046], [0072], [0077], [0079], [0081], [0090], [0092], [0117], [0119], [0132], [0134], [0135], [0195] discloses the determining of a best scheduling scheme to execute a CNN based on constraints related to execution times. If data required is available in local memory to immediately start execution, the local memory is utilized since it has shorter latency than accessing an external memory.    
Vantrease, Breternitz and Ambrose are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Ambrose, that his Dependency Based Scheduling (LDBS) arrangement improves performance by determining a best scheduling scheme based on rapid prediction of design cost considering minimizing external memory accesses and scheme execution time (Ambrose [0046], [0092], [0117]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ambrose’s Dependency Based Scheduling (LDBS) arrangement in the system of Vantrease and Breternitz to improve performance by determining a best scheduling scheme based on rapid prediction of design cost considering minimizing external memory accesses and scheme execution time















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20070239632 A1 Efficiency Of Training For Ranking Systems, Burges.
US 20180336461 A1 OPERATING A NEURAL NETWORK DEFINED BY USER CODE, SEIDE. 
US 10409560 B1 Acceleration Techniques For Graph Analysis Programs, Bebee.
US 11176483 B1 Systems And Methods For Storing And Retrieving Data Sets Based On Temporal Information, Sundararaman.
US 20180300616 A1 DYNAMICALLY PARTITIONING WORKLOAD IN A DEEP NEURAL NETWORK MODULE TO REDUCE POWER CONSUMPTION, AMBARDEKAR. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        11/02/2022

/MASUD K KHAN/Primary Examiner, Art Unit 2132